Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO.:

  ADRIANA CRUZ,

             Plaintiff,

  vs.

  MASTEC, INC., a Florida Profit Corporation

         Defendant.
  ________________________________________/

                                               COMPLAINT

            Plaintiff ADRIANA CRUZ, (hereinafter “Plaintiff”) by and through her undersigned

  attorney hereby sues Defendant MASTEC, INC., a Florida Profit Corporation (hereinafter,

  "MASTEC” or “Defendant”), and states as follows:

                                      JURISDICTION AND VENUE

  21. This is an action by the Plaintiff for damages for Defendant’s violations of the Family and

        Medical Leave Act, 29 U.S.C. § 2601 et seq. to redress injuries resulting from Defendant’s

        unlawful, conduct against Plaintiff.

  22. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 2617 and 28 U.S.C. § 1331.

  23. Venue is proper in the United States Court for the Southern District of Florida because Plaintiff

        was employed in the Southern District of Florida by Defendant, because the acts that give rise

        to Plaintiff’s claims occurred within the Southern District of Florida, and because Defendant

        is subject to personal jurisdiction there.

  24. Plaintiff has met all conditions precedent to the maintenance of this action or said conditions

        have been waived.




                                                     1
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 7




                                               PARTIES

  5. Plaintiff at all times pertinent to this complaint resident of Miami Dade County, Florida, over

     the age of eighteen years and otherwise sui juris.

  6. Defendant MASTEC is a Florida Limited Liability Company organized and existing under and

     by virtue of the laws of Florida and was registered to do business within Florida.

  7. Defendant was a company which employed Plaintiff from May 3, 2016 through September 24,

     2019.

  8. At all times relevant hereto, Defendant was a covered employer under the FMLA, 29 U.S.C. §

     2611(4)(A)(iii) in that it employed over 50 employees in 20 or more workweeks in the current

     or preceding calendar year.


             PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  9. Plaintiff was an employee of Defendant continuously from May 3, 2016 through September

     24, 2019. At all times relevant, Plaintiff held a position as a financial analyst.

  10. Plaintiff worked without disciplinary action and/or negative reviews throughout the course of

     her employment.

  11. At the end of 2018, Plaintiff was offered a new position in the Human Resources Department

     by Manny Vega (“Vega”). Mr. Vega represented that the position would merit a $10,000

     annual increase and Plaintiff would transition into the new role in March 2019 after the new

     budget was approved. Plaintiff accepted the proposal. In preparation for the transition, Plaintiff

     was required to train the new hire Nelly Gallan.

  12. Plaintiff’s mother was diagnosed with Lupus in 2014. In March 2019, the Plaintiff’s mother

     was diagnosed with an infected hematoma on her left leg. As a result of her medical condition,




                                                    2
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 7




     Plaintiff’s mother health deteriorated over the following months. Plaintiff’s mother was unable

     to walk, sit, or go to doctor’s appointments without assistance.

  13. Plaintiff notified her immediate supervisors, Vega and Susana Stefek, (“Ms. Stefek”) with the

     details of her mother’s condition and the need to take time off from work to care for her.

  14. Plaintiff was advised that she could take up to three (3) weeks off which is what she had

     available in paid time off (PTO).

  15. From March 2019 to July 2019, Plaintiff took intermittent leave as needed exhausting all of

     the PTO she had available.

  16. During this time, Plaintiff’s mother’s health deteriorated, and she was placed in a rehabilitation

     center. Plaintiff maintained Ms. Stefek and Mr. Vega appraised of her mother’s condition.

  17. In July 2019, Plaintiff was notified that her mother needed to undergo surgery. Plaintiff

     requested additional leave. However, the request was denied.

  18. Between July 2019 and September 2019 Plaintiff inquired several times regarding her

     transition to the new role as her duties had increased but no additional compensation was

     provided. However, Plaintiff’s inquiries were never addressed.

  19. On or around September 24, 2019, Plaintiff was terminated from her position.

  20. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

     to pay it a reasonable fee for its services.

                                           COUNT I
                            VIOLATION OF THE FMLA (INTERFERENCE)

  21. Plaintiff re-alleges and re-avers the allegations contained in paragraphs 1-20 above as though

     the same were fully set forth herein.




                                                    3
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 4 of 7




  22. Plaintiff was eligible for FMLA leave due to her mother’s serious health condition pursuant to

     29 U.S.C. § 2612(a)(1)(c).

  23. She requested leave pursuant to the statute and provided all the information required by

     MASTEC.

  24. Under the FMLA, 29 U.S.C. § 2614(a), Plaintiff had the right to take up to twelve workweeks

     of leave under the Act.

  25. When Defendant limited and/or denied Plaintiff’s request for leave, Defendant interfered with

     Plaintiff’s right and thus violated the FMLA.

  26. Additionally, When Defendant failed to promote Plaintiff and/or terminated Plaintiff,

     Defendant interfered with Plaintiff’s right to her position (or its equivalent) and thus violated

     the FMLA.

  27. As a direct result, Plaintiff has suffered, and will continue to suffer, a loss of wages and

     benefits.

  28. Defendant’s conduct was not done in good faith and Plaintiff is therefore entitled to liquidated

     damages in an amount equal to her loss of wages/benefits pursuant to the FMLA, 29 U.S.C. §

     2617(a).

  29. MASTEC by and through its officers, and/or supervisors, authorized, condoned, and/or ratified

     the unlawful conduct of its employees.

  30. Plaintiff has retained the services of the undersigned counsel and is obligated to pay attorney’s

     fees should she recover damages from MASTEC.

  31. Should Plaintiff prevail, Plaintiff is entitled to be awarded reasonable attorney’s fees and the

     costs of this action pursuant to 29 U.S.C. § 2617(a)(3).

     WHEREFORE, Plaintiff requests judgment for:



                                                   4
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 5 of 7




         A. Adjudge and decree that MASTEC has violated the FMLA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Wages, salary, lost benefits, and any other compensation denied or lost to Plaintiff by

             reason of MASTEC’s violation of the FMLA, all as provided in 29 U.S.C. §2617;

         C. Interest on the amount found due;

         D. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

         E. Plaintiff’s costs of suit herein together with reasonable attorney’s fees incurred in this

             action; and

         F. Such other relief as the Court deems just and proper.


                                         COUNT II
                           VIOLATION OF THE FMLA (RETALIATION)

   32. Plaintiff re-alleges and re-avers the allegations in paragraphs 1-20 above as though the same

      were fully set forth herein.

   33. This is an action under the Family Medical Leave Act of 1993 [29 U.S.C. §§ 2601 et seq.] for

      retaliation in violation of 29 U.S.C. § 2615(a)(1).

   34. Plaintiff was an employee covered by the FMLA in that she was employed for at least 12

      months and at least 1,250 hours prior to her request for leave to care for her ill mother.

      Plaintiff is therefore an “employee” under 29 U.S.C. § 2611(2).

   35. At all times relevant hereto, Defendant was a covered employer under the FMLA, 29 U.S.C.

      § 2611(4)(A)(iii) in that it employed over 50 employees in 20 or more workweeks in the

      current or preceding calendar year.

   36. Plaintiff gave sufficient notice to her employer of her need for leave and provided all

      necessary paperwork.



                                                   5
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 6 of 7




   37. Plaintiff did take intermittent leave from March 2019 through July 2019.

   38. Within the next two months, Defendant failed to promote Plaintiff as promised and ultimately

      terminated Plaintiff’s employment.

   39. The fact that Plaintiff requested leave was a “protected activity” under the FMLA.

   40. Plaintiff’s leave request was, at minimum, a motivating factor in Defendant’s failure to

      promote and/or Defendant’s decision to terminated Plaintiff’s employment.

   41. MASTEC’s purported reason(s) for terminating Plaintiff are pretextual.

   42. MASTEC, by and through their officers, and/or supervisors, authorized, condoned, and/or

      ratified the unlawful conduct of other employees. Therefore, the actions of MASTEC’s

      employees should be imputed to MASTEC.

   43. Plaintiff has retained the services of the undersigned counsel and is obligated to pay attorney’s

      fees should she recover damages from MASTEC.

     WHEREFORE, Plaintiff requests:

             A. Adjudge and decree that MASTEC has violated the FMLA and has done so

                 willfully, intentionally and with reckless disregard for Plaintiff’s rights;

             B. Wages, salary, lost benefits, and any other compensation denied or lost to Plaintiff

                 by reason of MASTEC’s violation of the FMLA, all as provided in 29 U.S.C. §

                 2617;

             C. Interest on the amount found due;

             D. Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

             E. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred in

                 this action; and

             F. Such other relief as the Court deems just and proper.



                                                    6
Case 1:21-cv-20689-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 7 of 7




                                     DEMAND FOR JURY TRIAL

  Plaintiff, ADRIANA CRUZ demands trial by jury on all issues and all counts of this Complaint

  so triable as a matter of right.


  Dated: February 18, 2021

                                               PEREGONZA THE ATTORNEYS, PLLC
                                               1414 NW 107th Ave,
                                               Suite 302
                                               Doral, FL 33172
                                               Tel. (786) 650-0202
                                               Fax. (786) 650-0200

                                               By: /s/Nathaly Saavedra
                                               Nathaly Saavedra, Esq.
                                               Fla. Bar No. 118315
                                               Email: nathaly@peregonza.com




                                                7
